The record in this case is voluminous and its examination has been laborious. In fine, it presents a contest among the parties hereto to settle and determine their interest in and to certain lands therein described. The final decree is fully supported by the record. To discuss the questions raised would require an opinion of some length which would serve no useful purpose. Error on the part of the chancellor is not made to appear so the decree is affirmed.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur. *Page 171